Citation Nr: 1128453	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  08-33 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and H.T.




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1955 to January 1975.  He died in 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Seattle, Washington, that denied service connection for the cause of the Veteran's death.

In October 2010, the appellant and T.H. testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The appellant is seeking service connection for the cause of the Veteran's death.  The Veteran's Certificate of Death issued in October 2006 shows that the cause of death was respiratory failure and sepsis.  Other conditions contributing to death included severe coronary artery disease, severe chronic obstructive pulmonary disease, and lymphoma.  The appellant contends that the Veteran's death was the result of either (1) exposure to herbicides while in service in Guam, Taiwan, or Vietnam; (2) pleurisy and nodules manifested in the Veteran's lungs during his period of active service; or (3) exposure to multiple chemical based cleaners, toxic agents, and toxic jet fuel during his period of active service.

A review of the Veteran's claims file reveals that it has not been shown that the Veteran was ever physically present in Vietnam during his period of service.  Presumptive service connection based on herbicide exposure during the Vietnam Era requires "a service member's presence at some point on the landmass or the inland waters of Vietnam." See Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (stating that a Veteran claiming exposure to herbicides while his Naval ship traveled near the Vietnamese coast is not entitled to the benefit of the presumptions set forth in 38 U.S.C.A. § 1116, which are limited to those who "served in the Republic of Vietnam").  As such, the Veteran is not entitled to service connection on this basis.  However, although attempts have been made to verify whether the Veteran served in the Republic of Vietnam, it does not appear that any attempt was made to determine whether he may have exposed to herbicides in Guam or Taiwan.   Therefore, the RO/AMC should verify whether the Veteran was exposed to herbicides while he was serving in Guam and on Taiwan.

In the event that the RO/AMC determines the Veteran is not entitled to presumptive service connection for herbicide exposure, he must still be considered for direct service connection.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  In this regard, a service treatment record dated in July 1967 shows that the Veteran reported a four day history of left sided chest pain.  The impression was viral pleurisy.  A report of medical examination dated in September 1968 shows that the Veteran was said to have received treatment for pleurisy in July 1967 while at the Anderson Air Force Base in Guam in July 1967.  He was said to have responded well to conservative treatment.  A service treatment record dated in May 1969 shows that the Veteran reported sharp right sided chest pain, which would increase with cough, laughing, and deep inspiration.  The impression was pleurisy.  A service treatment record dated in April 1970 shows that the Veteran reported a two week history of chest and back pain.  Chest X-ray was normal.  The impression was muscle strain.

As noted above, in pertinent part, the Veteran's death certificate shows that he died of respiratory failure with severe coronary artery disease and severe chronic obstructive pulmonary disease contributing to his death.  In light of the inservice manifestations of pleurisy and intermittent chest pain, and the eventual manifestation of respiratory failure, coronary artery disease, and chronic obstructive pulmonary disease, the Board finds that there is a need for further medical comment as to a possible relationship between the inservice manifestations and the Veteran's death.  As such, on remand, if presumptive service connection is unavailable to him, an appropriate medical opinion should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2009); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

Additionally, as noted above, the appellant has also asserted that during the Veteran's period of active service, his military occupational specialty as a jet engine mechanic resulted in his being exposed to multiple chemical based cleaners, toxic agents, and jet fuel.  An opinion has not been obtained as to whether the Veteran's respiratory failure, sepsis, coronary artery disease, chronic obstructive pulmonary disease, or lymphoma were etiologically related to his period of active service, to include the asserted exposure to various the chemicals set forth above in his capacity as a jet engine mechanic.  As such, on remand, an appropriate VA medical opinion should be obtained.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991), Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall use all available resources, to include the National Personnel Records Center, the United States Army and Joint Services Records Research Center, and the National Archives and Records Administration in an attempt to corroborate the appellant's allegation of herbicide exposure during the Veteran's service in Guam and Taiwan.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the appellant should be informed in writing.

2.  The RO/AMC shall arrange for review of the entire record by an appropriate VA examiner.  The examiner is requested to review the service treatment records, post-service records and examinations reports, to include the Certificate of Death, and provide an opinion addressing whether the respiratory failure, coronary artery disease, and chronic obstructive pulmonary disease listed as underlying and contributing causes of the Veteran's death were at least as likely as not related to the inservice manifestations of pleurisy and intermittent chest pain.
The examiner is requested to opine whether it is at least as likely as not that the Veteran's respiratory failure, sepsis, coronary artery disease, chronic obstructive pulmonary disease, or lymphoma were at least as likely as not etiologically related to the Veteran's period of active service, to include the asserted exposure to multiple chemical based cleaners, toxic agents, and jet fuel in his capacity as a jet engine mechanic.

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

In doing so, the examiner should acknowledge the appellant's report of symptomatology as witnessed.  Any opinions expressed must be accompanied by a complete rationale.  In the unusual circumstance that the examiner cannot provide an opinion without resorting to mere speculation, he or she should so state and provide a detailed explanation as to why the opinion cannot be provided.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The appellant need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals
`
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


